Exhibit 99.1 Investor Contact:Larry P. Kromidas (618) 258-3206 News Olin Corporation, 190 Carondelet Plaza, Suite 1530, Clayton MO 63105-3443 FOR IMMEDIATE RELEASE Olin Declares Quarterly Dividend CLAYTON, MO October 25, 2007 – Today, Olin Corporation’s Board of Directors declared a quarterly dividend of 20 cents on each share of Olin (NYSE:OLN) common stock.The dividend is payable on December 10, 2007 to shareholders of record at the close of business on November 9, 2007.This marks the company’s 324th consecutive quarterly dividend. 2007 - 21
